Citation Nr: 0715692	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-19 019	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran retired from the Navy in July 2001 following 
twenty-four years of active service.  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge held via videoconference in January 2007.


FINDINGS OF FACT

1.  Other than during his post-surgical convalescence, at no 
point during the time frame at issue was the veteran 
prescribed bed rest; nor did he experience an incapacitating 
episode as defined by the VA on account of his service-
connected lumbar spine disability.

2.  Prior to the veteran's April 2004 surgery, he manifested 
slight limitation of lumbar spine motion. 

3.  Subsequent to the veteran's April 2004 surgery, he 
manifests moderate limitation of lumbar spine motion with 
additional limitation due to pain.  

4.  Prior to the veteran's April 2004 surgery, nerve root 
compression in the lumbar spine was manifested by a decrease 
in sensation in the L-5 nerve root distribution, radiating 
pain, and decreased functioning.

5.  Subsequent to the veteran's April 2004 surgery, during 
which the affected nerve roots were released and are no 
longer compressed, the veteran manifests good sensation to 
pinprick testing and normal muscle strength, posture, and 
gait.  




CONCLUSIONS OF LAW

1.  From March 2003 until April 2004, a disability rating no 
higher than 10 percent is warranted for the veteran's lumbar 
spine orthopedic impairment.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

2.  After April 2004, a 20 percent disability rating for 
lumbar spine orthopedic impairment is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2003).

3.  From March 2003 until April 2004, a 20 percent disability 
rating for lumbar spine neurological impairment causing 
moderate incomplete paralysis of the sciatic nerve is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).

4.  After April 2004, a disability rating in excess of 0 
percent for lumbar spine neurological impairment is not 
warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in an August 
2003 letter, prior to the initial adjudication of the claim 
for an increased disability rating.  

The veteran was specifically informed of the law governing 
the assignment of effective dates in a March 2006 letter.  
The RO provided the veteran with the regulatory provisions 
governing the assignment of disability ratings and the 
substance of the regulation pertaining to the VA's duties to 
notify and assist in a Statement of the Case dated in May 
2005.  Accordingly, the Board of Veterans' Appeals (Board) 
considers VA's notice requirements to have been met.   

VA medical records, private medical records and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran has submitted written statements in 
support of his claim and has presented sworn testimony in 
support of his claim during a hearing held before the 
undersigned Veterans Law Judge in January 2007.  Therefore, 
the Board considers that VA's duty to assist requirements 
have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




History

Service connection for a low back disability was granted 
effective upon the day following the veteran's discharge from 
service.  A 0 percent (noncompensable) disability rating was 
assigned at that time.  In July 2003 that veteran requested 
an increase in the disability rating and submitted naval 
medical records, reflecting care he received as a retiree, 
which showed a slipped intervertebral disc and greatly 
increased back pain.  Based upon this evidence, the RO 
assigned a 10 percent disability rating effective as of March 
2003, the date of the medical records.  The veteran has 
disagreed with this decision, asserting that a higher 
disability rating is warranted because his back was worse 
than was reflected by the 10 percent rating.  

Review of the medical evidence shows that in 2002 the veteran 
complained to his primary care physician of increasing low 
back pain, with radiation to his legs.  After a failed 
physical therapy regimen, he was referred for orthopedic 
evaluation and a magnetic resonance imaging study was 
performed.  The report of the March 2003 imaging study shows 
that the veteran had degenerative changes present at multiple 
levels in his lumbar spine.  There was a disc protrusion at 
L4-5 and also at L5-S1.  There was acquired spinal canal 
stenosis at L3-4 and at L4-5, a spondylolisthesis at L3-4 and 
a retrolisthesis at L4-5.  At that time, in addition to pain, 
the veteran reported numbness and weakness in his legs upon 
standing and walking.  Upon clinical examination, it was 
noted that he had lumbar extension of 10 to 20 degrees 
without pain.  In terms of lumbar flexion, he was able to 
bend enough to touch the floor with his finger without pain.  
He was given several very strong pain medications and 
scheduled for epidural steroid injections.  

The report of an August 2003 VA examination reflects that the 
veteran stated he was receiving significant relief of pain in 
his back and legs from the epidural injections.  Sensory 
examination revealed a decrease in pinprick and light touch 
sensation in an L-5 nerve root distribution in both lower 
extremities.  The examiner rendered the diagnostic impression 
that the veteran had spinal claudication with pain and 
fatigability in his legs and sensory symptoms related to 
nerve root compression in the lumbar spine.

A March 2004 pre-surgery consultation report reflects that 
the veteran felt the conservative treatment measures were not 
effective and that he was ready for surgery.  He had been 
taking some very strong pain medication in addition to the 
steroidal epidural blocks.  The surgeon noted decreased 
sensation in the right leg, but a strong motor examination.  
Surgery was accomplished in April 2004.  

The veteran underwent another VA examination in April 2005.  
He reported that his lower extremity neurological symptoms 
had improved significantly since the surgery.  He reported no 
foot drop or weakness but that he had numbness in both legs.  
He stated that he avoided running, heavy lifting, and 
prolonged bending, but that he had no significant work 
limitations since he had a desk job.  The examiner also noted 
that the veteran had one incapacitating episode in the 
previous year which required four weeks of bed rest.  It is 
unclear, however, whether the examiner was referring to 
convalescence after surgery or to another episode of 
incapacitation.

Upon clinical examination, the veteran had tenderness in the 
left paraspinal region, and no paravertebral muscle spasm.  
Sensory examination revealed good sensation to pinprick and 
light tough with 5/5 muscle strength.  The veteran's posture 
and gait were normal.  Upon range of motion testing, he could 
flex to 65 degrees with slight pain at the extreme.  
Extension was to 22 degrees without pain, rotation was to the 
left at 24 degrees and to the right at 40 degrees without 
pain.  Lateral flexion was to 28 degrees on the left and 23 
degrees on the right without pain.  There was no additional 
limitation in range of motion with repetitive use.  The 
examiner rendered a final diagnosis of "status post lumbar 
interbody fusion from L3-S1 secondary to severe spinal 
stenosis and spondylolisthesis."

During the January 2007 hearing on appeal, the veteran 
explained that he had been laid up in bed for four weeks 
after his surgery, but was able to work half days for two 
weeks and then return to work full time six weeks after the 
surgery.  He testified that although he was very happy with 
the results of the surgery, he still had some lingering 
residual pain in his back.



Governing law and regulations

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

When service connection for a low back disability was 
initially granted, the rating was assigned under the 
provisions of Diagnostic Code 5295, which provided criteria 
for rating lumbosacral strain.  However, after the veteran's 
back surgery, the RO revised the rating to Diagnostic Code 
5243, which pertains to intervertebral disc syndrome, to more 
accurately reflect the veteran's actual disability picture.  

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002 prior to the 
veteran's claim for an increased disability rating.  The 
rating criteria for evaluating other disabilities of the 
spine changed in September 2003 during the pendency of this 
appeal.  Also in September 2003, the Diagnostic Code number 
for intervertebral disc syndrome was changed from   "5293" 
to "5243".  In the May 2005 Statement of the Case, the RO 
considered both the new and old criteria, and concluded that 
no change was warranted, thereby continuing the 10 percent 
disability.  The new criteria are only to be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA.  38 C.F.R. 
§ 14.507.  

Intervertebral disc syndrome (either pre-operative or post-
operative) is evaluated either on the total duration of 
incapacitating episodes over the previous twelve months or by 
combining under 38 C.F.R. § 4.25 (the combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5293/5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  When rating intervertebral disc 
syndrome based upon incapacitating episodes, when the 
incapacitating episodes have a total duration of at least six 
weeks during the past twelve months, a disability rating of 
60 percent is provided.  When the incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past twelve months, a disability rating 
of 40 percent is provided.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months, a 20 percent rating 
is provided.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic 
Code 5243 (2006).  

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2006).  The 
applicable portion of this general formula provides a 
10 percent disability rating in the case of intervertebral 
disc syndrome resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; a 20 percent disability rating for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating will be assigned in the case of forward 
flexion of the thoracolumbar spine 30 degrees or less.  A 
higher disability rating is warranted only in the case of 
ankylosis of the entire thoracolumbar spine.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  A series of 
explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

Throughout the time period at issue, governing regulation has 
provided for the assignment of a 10 percent disability rating 
in the case of mild incomplete paralysis of the sciatic 
nerve, a 20 percent disability rating for moderate incomplete 
paralysis of the sciatic nerve, a 40 percent disability 
rating for moderately severe incomplete paralysis of the 
sciatic nerve, and a 60 percent disability rating for severe 
incomplete paralysis of the sciatic nerve, characterized by 
marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  In this context, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Analysis

Initially, we observe that the veteran was granted 
approximately seven weeks of temporary total convalescence 
compensation pay by the VA to reflect his inability to work 
following the April 2004 surgery.  Therefore, this analysis 
will not encompass the veteran's condition for those seven 
weeks, as the VA has already adjudicated him to have been 
temporarily totally disabled due to his service-connected low 
back disability at that point.  Rather, the remaining time 
frame at issue consists of the time from March 2003, the 
current effective date of the 10 percent disability rating, 
until April 2004 when he had surgery, and from June 2004, 
when the temporary total rating for convalescence was 
terminated, until the present.

In evaluating the level of impairment resulting from the 
veteran's service-connected low back disability, it appears 
that the veteran's lumbar spine problems gradually worsened 
after service, until the April 2004 surgery.  After the 
surgery, by his own report and the medical evidence, it would 
appear that the condition of his back is much improved.  In 
light of the fact pattern at issue here, with worsening 
symptoms leading up to surgery and relief following surgery, 
the Board finds that the assignment of staged ratings would 
best reflect the veteran's actual situation and disability 
picture throughout the time frame at issue.  "Because the 
claims process before the agency can be lengthy, and because 
the level of a veteran's disability may fluctuate over time, 
staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process."  O'Connell v. Nicholson, No. 04-1751 (U.S. Vet. 
App. May 7, 2007).

Because governing law and regulation requires that the 
veteran's disability be evaluated using the rating criteria 
which will yield the highest rating, a comparison of rating 
using all applicable criteria is required.  Under the 
criteria for rating intervertebral disc syndrome, we note 
that the evidence does not show that the veteran had any 
incapacitating episodes of back pain requiring bed rest at 
any point under consideration here.  During the hearing on 
appeal, he testified that he had missed work in connection 
with the surgery, but that other than sick days here and 
there, he had not missed concentrated time at work due to his 
back problems.  Review of the medical treatment records does 
not reveal any instructions from his treating physicians as 
to bed rest, other than for convalescence after the surgery.  
As noted above, he received a temporary total disability 
rating for convalescence following the surgery, so to provide 
a disability rating under the provisions of Diagnostic Code 
5243 based upon this convalescence time would result in 
prohibited pyramiding and double compensation for the same 
event.  38 C.F.R. § 4.14.  Thus, at no time during the 
applicable appeal period do the facts warrant the assignment 
of a higher disability rating on account of incapacitating 
episodes under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003) or 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

Therefore, we turn to the alternate criteria for rating the 
veteran's service-connected low back disability.  Utilizing 
the older rating criteria pertaining to limitation of motion 
caused by the service-connected disability, we note that 
there is limited evidence as to the extent of the veteran's 
limitation of motion.  Upon clinical examination in March 
2003, it was noted that he had lumbar extension of 10 to 
20 degrees without pain.  In terms of lumbar flexion, he was 
able to bend enough to touch the floor with his finger 
without pain.  This range of pain-free motion would appear to 
be only slightly limited and could not be said to approximate 
more than slight limitation of motion warranting a 10 percent 
rating under the admittedly-vague terms of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  As this level of motion was 
pain-free, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, as interpreted by DeLuca, do not provide a basis for 
the assignment of a disability rating greater than 10 percent 
at that time prior to his surgery.  Thus, the Board concludes 
that the veteran's orthopedic symptoms prior to his April 
2004 surgery were adequately compensated by the 10 percent 
disability rating assigned by the RO.
 
Because the veteran's appeal remained pending during the 
promulgation of the newer rating criteria, VA is required to 
consider the older criteria for the entire time frame that 
the appeal has remained pending.  In this regard, the only 
quantifiable evidence as to the veteran's range of lumbar 
spine motion after September 2003 consists of the post-
surgery measurements taken during his April 2005 VA 
examination, when he demonstrated lumbar spine flexion of 65 
degrees with slight pain at the extreme and lumbar spine 
extension to 22 degrees without pain.  Although the examiner 
did not specify, it would seem that 65 degrees of lumbar 
flexion would not allow the veteran to touch the floor, as he 
was able to do prior to his surgery.  During the hearing on 
appeal, the veteran testified that he has difficulty bending 
to put on his socks, which would also appear to be consistent 
with 65 degrees of lumbar flexion with some pain.  This 
finding of reduced forward flexion is consistent with the 
surgery report showing that several lumbar spinal segments 
were fused during the surgery, significantly reducing their 
individual mobility.  Therefore, to account for this 
increased limitation of lumbar flexion, the Board holds that 
subsequent to the veterans April 2004 surgery, a 20 percent 
disability rating is warranted to reflect moderate limitation 
of lumbar spine motion with additional limitation due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2003) as interpreted by DeLuca.

We are required to evaluate orthopedic impairment following 
September 26, 2003, under the provisions of the General 
Rating Formula for Diseases and Injuries of the Spine, as 
well.  Review of the veteran's symptoms and functional 
impairment both prior to the April 2004 surgery and after the 
April 2004 surgery does not reveal entitlement to a higher 
disability rating under these criteria.  The range of motion 
results from the April 2005 VA examination do not yield a 
disability rating higher than 20 percent and there is no 
other basis provided in the General Rating Formula for 
Diseases and Injuries of the Spine which would allow for the 
assignment of a higher disability rating.  Thus, at no time 
after September 26, 2003, do the facts warrant the assignment 
of a higher disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine.

Rather than orthopedic impairment, however, it appears that 
the veteran's main functional complaints prior to his surgery 
were neurological in nature.  He complained of radiating 
pain, burning and numbness in his hips and legs.  The medical 
testing was interpreted as showing two protruding discs and 
spinal canal stenosis causing nerve root compression in his 
lumbar spine.  In August 2003, the VA examiner rendered a 
diagnosis of sensory symptoms related to nerve root 
compression in the lumbar spine and found a decrease in 
sensation in the L-5 nerve root distribution.  In March 2004, 
the neurosurgeon who performed his April surgery found 
decreased sensation but a strong motor response.  During the 
hearing on appeal, the veteran testified that he was quite 
limited in terms of the activities he avoided prior to the 
surgery.  The records reflecting the prescription medications 
he was given for pain and the level of temporary relief he 
felt from the epidural blocks attest to his pain and the 
neurological nature of his impairment, as well.  

Based upon these findings, the Board holds that a 20 percent 
disability rating for moderate incomplete paralysis of the 
sciatic nerve under the provisions of Diagnostic Code 8520 is 
warranted for the time period from March 2003, the date of 
the medical records which initially reflected complaints of 
radiating pain and decreased functioning until April 2004, 
when the veteran underwent ameliorating back surgery.  A 
higher rating is not warranted in the absence of motor 
impairment or evidence of muscle wasting.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Although the veteran testified that he still has reduced 
symptoms of this nature in his right leg, in light of the 
post-surgery evidence that the affected nerve roots were 
released and are no longer compressed, and in light of the 
findings on the April 2005 VA examination of significant 
improvement following surgery, good sensation to pinprick 
testing and normal muscle strength, posture, and gait; the 
Board holds that a noncompensable disability rating should be 
assigned for nerve impairment following the April 2004 
surgery.  In the absence of measurable functional 
neurological impairment and absent a showing of mild 
incomplete paralysis of the sciatic nerve, compensation on 
this basis would be inappropriate.


ORDER

From March 2003 until April 2004, a disability rating in 
excess of 10 percent for lumbar spine orthopedic impairment 
is denied.

After April 2004, a 20 percent disability rating for lumbar 
spine orthopedic impairment is granted under the provisions 
of Diagnostic Code 5292, subject to the laws and regulations 
governing the award of monetary benefits.

From March 2003 until April 2004, a 20 percent disability 
rating for lumbar spine neurological impairment is granted 
under the provisions of Diagnostic Code 8520, subject to the 
laws and regulations governing the award of monetary 
benefits.  

After April 2004, a disability rating in excess of 0 percent 
for lumbar spine neurological impairment is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


